PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/515,150
Filing Date: 29 Mar 2017
Appellant(s): HARADA, Masanori



__________________
Peter J. Park
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/2/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejection
Claims 1, 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2007/0287945) in view of Stolz (US 2010/0262058).
In regards to claim 1, Cha teaches in Figures 4-6 and 9 (i)    a wound adhesion area (liquid bonding agent 10) having a flexible (inasmuch as liquid bonding agent 10 is shown in Figure 9 to be flexed around protecting gutter 6 and therefore, liquid bonding agent 10 must be flexible; further, a liquid is a phase of matter that is flexible) wound adhesion surface (outer surface of liquid bonding agent 10, shown in Figure 9 to be in direct contact with the skin of toe 1) to be adhered to the wound neighboring the ingrown nail (capable of being adhered to the wound neighboring the ingrown nail); and (ii)    a guide area (protecting gutter 6) having a slide groove ([0024] teaches protecting gutter 6 having a U-shaped cross section; the U-shaped cross section forms a groove structure, as shown in Figures 4 and 9) that is configured to receive the lateral nail edge ([0024] teaches that the protective gutter 6 functions to “wrap up the damages edge of ingrown toenail;” also see Figure 9), the slide groove ([0024] teaches protecting gutter 6 the toe (toe 1) is defined as a tip portion and an end portion of the adhesive plaster structure (protecting gutter 6, liquid bonding agent 10) adapted to be located at a tip side (as shown in Figures 5 and 6) of the finger or the toe (toe 1) is defined as a rear end portion in a state that the adhesive plaster structure (protecting gutter 6, liquid bonding agent 10) is attached to (as shown in Figured 5 and 6) the finger or the toe (toe 1), the slide groove ([0024] teaches protecting gutter 6 having a U-shaped cross section; the U-shaped cross section forms a groove structure, as shown in Figures 4 and 9) extends at least over a part of a length between the tip portion and the rear end portion (as shown the toe (toe 1), the wound adhesion area (liquid bonding agent 10) is disposed concentrically around (as shown in Figure 9) a side of the guide area (protecting gutter 6) opposite of the slide groove ([0024] teaches protecting gutter 6 having a U-shaped cross section; the U-shaped cross section forms a groove structure, as shown in Figures 4 and 9) such that the flexible wound adhesion surface (outer surface of liquid bonding agent 10, shown in Figure 9 to be in direct contact with the skin of toe 1) of the wound adhesion area (liquid bonding agent 10) follows a same contour of and is oriented identically to (as shown in Figure 9) the guide area (protecting gutter 6), the guide area (protecting gutter 6) and the disposed wound adhesion area (liquid bonding agent 10) are arranged together as a single component (as shown in Figure 9, the protecting gutter 6 and the liquid bonding agent 10 are joined together to form a single unit) physically defined (as shown in Figure 9) at least by the first and second solid structure of the wound adhesion area the toe (toe 1) such that the flexible wound adhesion surface (outer surface of liquid bonding agent 10, shown in Figure 9 to be in direct contact with the skin of toe 1) is: (i) submerged under the lateral nail edge (as shown in Figure 9) and (ii) enclosed by (as shown in Figure 9) flesh of the finger or the toe (toe 1) after the adhesive plaster structure (protecting gutter 6, liquid bonding agent 10) has been attached to (as shown in Figure 9) the finger or toe (toe 1).
Cha does not teach that the guide area is formed by a hard body.
However, Stolz teaches in Figure 1, claim 14 and [0012] an analogous device wherein the guide area (hooks 4; hooks 4 are taught in claim 14 to “engage around and 
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the guide area of Cha to be formed by a hard body as taught by Stolz because this element is known to ensure a more firm, lasting hold at the edge of the toenail, as Stolz teaches in [0012].
In regards to claim 5, Cha and Stolz teach the apparatus of claim 1. Cha teaches in Figure 5 a handle (the outer part of protecting gutter 6 that is sticking out from the treated toenail area and is later trimmed off; shown in Figure 5 to be grasped by a user’s hand and therefore, can be considered a handle; see also; [0012]) to facilitate attaching (as shown in Figure 5 the adhesive plaster structure (protecting gutter 6, liquid bonding agent 10) to the finger or the toe (toe 1).
In regards to claim 7, Cha and Stolz teach the apparatus of claim 1. Cha teaches in Figures 4-6 and 9 that a longitudinal extent of the adhesive plaster structure (protecting gutter 6, liquid bonding agent 10) is configured to extend in the longitudinal direction of the ingrown nail along the lateral nail edge when the adhesive plaster structure (protecting gutter 6, liquid bonding agent 10) is attached to the finger or the toe (toe 1).
In regards to claim 10, Cha and Stolz teach the apparatus of claim 1. Cha teaches in Figure 9 that the soft body (inasmuch as the liquid bonding agent 10 is a liquid substance and liquids are soft substances) of the wound adhesion area (liquid bonding agent 10) has a defined shape and thickness (a distinct outline of shape and https://www.merriam-webster.com/dictionary/defined) and the wound adhesion area (liquid bonding agent 10) has a positional relation with (inasmuch as it is positioned in contact with; “positional” is defined “relating to position;” https://www.merriam-webster.com/dictionary/positional) the guide area (protecting gutter 6).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2007/0287945), in view of Stolz (US 2010/0262058), in view of Hurley et al. (US 2006/0189909) and further in view of Machida (US 2004/0260221).
In regards to claim 3, Cha and Stolz teach the apparatus of claim 1. Cha and Stolz do not teach that the soft body of the wound adhesion area is selected from the group consisting of a hydrogel body, a gauze, a woven fabric, a nonwoven fabric, an absorbent cotton body, a rubber body, a foamed polyurethane body, a sponge body, a fiber body, a resin body having high flexibility and a material body having a property of absorbing and storing body fluid by a porous structure and/or an uneven structure, and the hard body of the guide area is selected from the group consisting of a resin body having low flexibility, a metal body having low flexibility, a hard pulp body, a glass body, a stone material body and a ceramic body.
However, Hurley et al. teaches in [0040] an analogous device wherein the soft body of the wound adhesion area (adhesive layer) is selected from the group consisting of a hydrogel body, a gauze, a woven fabric, a nonwoven fabric, an absorbent cotton body, a rubber body, a foamed polyurethane body, a sponge body, a fiber body, a resin body having high flexibility and a material body having a property of absorbing and storing body fluid by a porous structure and/or an uneven structure ([0040] teaches that the adhesive layer is an exudate absorbent material, such as Versiva® by ConvaTec; Versiva® is a soft, absorbent and porous dressing).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the soft body of the wound adhesion area of Cha as modified by Stolz to be a material body having a property of absorbing and storing body fluid by a porous structure and/or an uneven structure as taught by Hurley et al. because this element is known to enable the soft bod wound adhesion area to absorb exudate from a wound, as Hurley et al. teaches in [0040].
Cha, Stolz and Hurley et al. do not teach the hard body of the guide area is selected from the group consisting of a resin body having low flexibility, a metal body having low flexibility, a hard pulp body, a glass body, a stone material body and a ceramic body.
However, Machida teaches in Figure 1 and [0031] an analogous device wherein the hard body of the guide area (tubular member 1, taught in [0012] and [0031] to be made of a “hard” material) is selected from the group consisting of a resin body having low flexibility ([0031] teaches that tubular member 1 is made from “a hard synthetic resin;” a hard material necessarily has low flexibility), a metal body having low flexibility ([0031] teaches that tubular member 1 is made from “metal such as titanium alloy and stainless steel alloy” or “another metal alloy”), a hard pulp body, a glass body, a stone material body and a ceramic body.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the hard body of the guide area of Cha as .
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2007/0287945), in view of Stolz (US 2010/0262058) and further in view of Haener (US 1,596,532).
In regards to claim 6, Cha and Stolz teach the apparatus of claim 1. Cha and Stolz do not teach an extension portion extending from the rear end portion of the adhesive plaster structure in a direction crossing the longitudinal direction of the adhesive plaster structure, wherein the extension portion has a groove to receive a tip edge portion of the ingrown nail when the adhesive plaster structure is attached to the finger or the toe.
However, Haener teaches in Figures 1-3 and 6 and column 2, lines 47-56 an analogous device with an extension portion (curved portions 7, 8 and the space 9 therebetween) extending from (as shown in Figures 1, 3 and 6) the rear end portion (portion of arm 10 positioned adjacent the tip of the toenail, as shown in Figure 1) of the structure (arm 10) in a direction crossing the longitudinal direction (as shown in Figures 1, 3 and 6) of the structure (arm 10), wherein the extension portion (curved portions 7, 8 and the space 9 therebetween) has a groove (space 9) to receive a tip edge portion of the ingrown nail (as shown in Figure 1) when the structure (arm 10) is attached to the the toe (column 2, lines 47-56 teaches “device is pushed upon the toenail unit said toenail as entered the space 9 between the curved portions 7 and 8”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the adhesive plaster structure of Cha as modified by Stolz to include an extension portion extending from the rear end portion of the structure in a direction crossing the longitudinal direction of the structure, wherein the extension portion has a groove to receive a tip edge portion of the ingrown nail when the structure is attached to the finger or the toe as taught by Haener because this element is known to provide an additional support to more completely hold the toenail in correct form until it has grown out of the flesh, as Haener teaches in column 2, lines 51-55 and Figure 1.

(3) NEW GROUNDS OF REJECTION
NONE.

(4) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(5) Response to Argument
A. Cha fails to disclose or suggest that the guide area is configured to guide the flexible wound adhesion surface of the wound adhesion area, as the single component, to a position of the wound as the claimed adhesive plaster structure is being attached to the finger or toe
Appellant argues that Cha does not teach claim 1 limitation “the guide area and the disposed wound adhesion area are arranged together as a single component.” In response, the examiner disagrees. The examiner holds that Cha teaches in at least Figure 9 the guide area (protecting gutter 6) and the wound adhesion area (liquid bonding agent 10) being arranged together as a single component inasmuch as the guide area (protecting gutter 6) and the wound adhesion area (liquid bonding agent 10) are shown to be joined together to form a single, integral unit.
Appellant additionally argues that Cha does not teach “the guide area configured to guide the flexible wound adhesion surface of the wound adhesion area,” as recited in claim 1. In response, the examiner first notes that claim 1 limitation “the guide area configured to guide the flexible wound adhesion surface of the wound adhesion area” is an intended use recitation, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner asserts that the guide area (protecting gutter 6) of Cha is capable of guiding the flexible wound adhesion surface (outer surface of liquid bonding agent 10, shown in Figure 9 to be in direct contact with the skin of toe 1) of the wound adhesion area (liquid bonding agent 10) inasmuch as the guide area (protecting gutter 6) is capable of dictating the position of the flexible wound adhesion surface (outer surface of liquid bonding agent 10, shown in Figure 9 to be in direct contact with the skin of toe 1) of the capable of determining, or guiding, the position of the flexible wound adhesion surface (outer surface of liquid bonding agent 10, shown in Figure 9 to be in direct contact with the skin of toe 1) of the wound adhesion area (liquid bonding agent 10). Further, Figure 9 of Cha teaches that the flexible wound adhesion surface (outer surface of liquid bonding agent 10, shown in Figure 9 to be in direct contact with the skin of toe 1) of the wound adhesion area (liquid bonding agent 10) is applied to the guide area (protecting gutter 6) such that the flexible wound adhesion surface (outer surface of liquid bonding agent 10, shown in Figure 9 to be in direct contact with the skin of toe 1) of the wound adhesion area (liquid bonding agent 10) follows the contour of the guide area (protecting gutter 6). Thus, the contour of the guide area (protecting gutter 6) functions to control, or guide, the contour and position of the flexible wound adhesion surface (outer surface of liquid bonding agent 10, shown in Figure 9 to be in 
Appellant further argues that Cha does not teach the wound adhesion area (liquid bonding agent 10) having “a first solid structure” as recited in claim 1. As taught in [0012] of Cha, the wound adhesion area (bonding agent 10) is “dried” after application to the affected area of the toenail bed. Once dried, the wound adhesion area (bonding agent 10) has a structure that is neither liquid nor gaseous and therefore, is solid (https://www.vocabulary.com/dictionary/solid). Appellant argues that “it is entirely possible that the ‘dried’ agent could still be in liquid or semi-liquid form.” However, this is not found persuasive because to “dry” is defined to be “free from moisture or liquid” (see Google define of “dry”). Thus, the wound adhesion area (liquid bonding agent 10) of Cha has a first solid structure when dried in use as taught in [0012] of Cha.
In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., sequencing of a method) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please note that the pending claims are drawn to an apparatus only and no method is recited in the claims.
B. One or ordinary skill at the time of invention would not have been taught, suggested, or motivated by Cha, or any other cited reference, to modify Cha to arrive at the invention of claim 1
Appellant argues that “nothing about this nor other aspects of Cha would have taught, suggested, or motivated one or ordinary skill in the art at the time of invention to modify Cha’s treatment method so that the liquid bonding agent (10) is applied to the protecting gutter (6), then dried to form a single gutter-agent component, and then inserted or attached to the nail such that the gutter guides the dried agent disposed on the gutter to the affected area near the nail.” In response, the examiner notes that no such modification is made in the outstanding rejection(s). As noted above, the pending claims are drawn to an apparatus only and no method is recited in the claims. Consequently, the examiner’s rejection(s) are also drawn only to an apparatus (and not a method) and therefore, the examiners rejection(s) do not include a modification to any method.

(6) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VICTORIA J HICKS/Primary Examiner, Art Unit 3786  
2/10/2021              
                                                                                                                                                                                        Conferees:

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.